Citation Nr: 0636022	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to March 
1962.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Acting Veterans Law Judge who presided over the veteran's 
December 2002 Travel Board hearing ceased his employment with 
the Board.  Pursuant to 38 C.F.R. § 20.707 (2006), the Board 
Member who conducts a hearing shall participate in the final 
determination of the claim.  As the veteran was given the 
opportunity to appear at a second Travel Board hearing 
following the issuance of the July 2003 remand, there is no 
need for a panel decision, as the undersigned was the 
Veterans Law Judge who conducted the second Travel Board 
hearing in September 2005.  

The veteran submitted statements in September 2003 regarding 
his congenital lazy eye and poor eyesight.  A December 2003 
VA Form 21-6789 instructed the RO to request clarification of 
these issues from the veteran.  The record does not show that 
this was done.  Also, the veteran referred to arthritis of 
multiple joints, to include his arms and legs, during the 
September 2005 hearing.  His representative indicated that 
arthritis has moved to secondary joints and that the veteran 
might pursue service connection for arthritis of other joints 
on a direct basis or as secondary to his back.  It is unclear 
whether these statements were intended to be informal claims 
for service connection, and the record does not suggest that 
the RO has addressed these issues.  Therefore, these matters 
are REFERRED to the RO for appropriate action.  


FINDING OF FACT

The veteran's lumbosacral spine disability is manifested by 
complaints of pain, weakness, stiffness, fatigability, and 
lack of endurance, but there is no evidence of unfavorable 
ankylosis of any part of the spine, intervertebral disc 
syndrome (IDS), or any neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 40 
percent for service-connected lumbosacral spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5292, 5295 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5242 (effective as of September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, since this appeal involves the initial 
rating assigned for service-connected lumbosacral spine 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support the assignment 
of different percentage ratings during the period in 
question.  

Service connection for degenerative joint disease (DJD) of 
the lumbosacral spine, residuals of injury, was granted with 
a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5295, effective January 16, 1997.  See 
April 2002 rating decision.  The veteran appealed this 
initial rating.  The RO subsequently increased the rating to 
20 percent pursuant to Diagnostic Code 5292, and again to 40 
percent pursuant to Diagnostic Codes 5010-5242, both 
effective January 16, 1997.  See July 2002 and December 2003 
rating decisions.  Despite the increase granted, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The veteran contends that he is entitled to a higher initial 
rating because he suffers from a lot of pain.  See December 
2002 and September 2005 hearing transcripts.  While his claim 
was pending, the criteria for evaluating spinal disabilities 
were amended, effective September 23, 2002 and September 26, 
2003.  See 67 Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. 
Reg. 51, 454-51, 458 (2003), respectively.  The amendment 
effective September 23, 2002 concerned revisions to old 
Diagnostic Code 5293, which provided the criteria for IDS.  
The current version of the revised criteria is found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
revised criteria evaluate various types of spine 
disabilities.  The veteran is currently rated under new 
Diagnostic Code 5242, which is specific to degenerative 
arthritis of the spine.  

Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 26, 2003, the veteran's service-connected 
disability was formerly assigned a 10 percent evaluation 
under Diagnostic Codes 5010-5295, then a 20 percent 
evaluation under Diagnostic Code 5292.  Neither Diagnostic 
Code 5292, which provides the criteria for limitation of 
motion of the lumbar spine, nor Diagnostic Code 5295, which 
provides the criteria for lumbosacral strain, provide ratings 
in excess of 40 percent.  As such, a rating in excess of 40 
percent for lumbosacral spine disability under either of 
these diagnostic codes is impossible.  Other old diagnostic 
codes do provide ratings in excess of 40 percent.  

Prior to September 23, 2002, Diagnostic Code 5293 provided 
one rating criteria for both orthopedic and neurological 
manifestations of IDS.  Under this diagnostic code, a 60 
percent evaluation was assigned for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  From 
September 2002 until a subsequent amendment in September 
2003, Diagnostic Code 5293 provided a 60 percent rating for 
IDS with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  Pursuant to 
the September 2002 amendments, orthopedic and neurological 
manifestations were to be evaluated separately using the 
criteria for the most appropriate orthopedic and neurologic 
diagnostic code(s).  See Note (2), 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Post-service private medical records indicate that in August 
1982, the veteran was thought to suffer from spondylitic 
caudal radiculopathy (SCR) and mild spondylolisthesis at L5-
S1.  On x-ray, however, the lumbosacral spine was found 
normal; a subsequent August 1982 contained an impression of 
mild DJD without sciatica.  See records from Cooper Green 
Hospital.  An April 1994 VA x-ray of the lumbosacral spine 
reported spondylosis of L1-2 and there was objective evidence 
of painful motion, spasm, weakness and tenderness during the 
March 2001 VA compensation and pension (C&P) spine 
examination.  Knee jerks were 2+ active and equal, however, 
and there was no diagnosis of any neurological abnormality.  
In the absence of evidence that the veteran was suffering 
from pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy, or from IDS with incapacitating episodes 
having a total duration of a minimum six weeks during the 
past one year, a rating in excess of 40 percent is not 
warranted under Diagnostic Code 5293 based on criteria in 
effect before September 26, 2003.  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments also permitted schedular ratings 
higher than 40 percent.  Diagnostic Codes 5285 and 5286 
provided 60 and 100 percent ratings for fracture of the 
vertebra (depending on severity) and complete bony fixation 
(ankylosis) of the spine (depending on severity and whether 
ankylosis is favorable or unfavorable), respectively.  
Diagnostic Code 5289 provided a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine.  These diagnostic 
codes are not applicable to the current situation, however, 
as there is no evidence that the veteran had a fractured 
vertebra or ankylosis of any potion of the spine.  

        B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Notes to the new spine 
disability rating criteria specify that any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2006), Note (1).  

Under Diagnostic Codes 5235-5242, ratings in excess of 40 
percent are allowed for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent) and for unfavorable 
ankylosis of the entire spine (100 percent).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Under the new 
criteria, IDS is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating IDS Based on Incapacitating 
Episodes, which is the same formula as found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  
The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 40 
percent for service-connected lumbosacral spine disability 
under Diagnostic Codes 5235-5242.  There is no evidence of 
record that the veteran's spine, to include the thoracolumbar 
spine, has ankylosis of any kind and the evidence is devoid 
of any references to IDS.  See October 2003 VA C&P spine 
examination; VA records and x-rays.  Accordingly, a rating in 
excess of 40 percent is not warranted under the new rating 
criteria.  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a (2006), Note (1).  Although 
during the October 2003 VA C&P examination there was marked 
objective evidence of painful motion, spasm, weakness and 
tenderness, as well as a very decrepit gait, deep tendon 
reflexes were 2+ active and equal at the knee.  Moreover, the 
record does not contain a diagnosis related to neurological 
abnormality.  As such, the evidence of record does not 
support the assignment of a separate rating.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
The Board recognizes that during the most recent (October 
2003) VA examination, the veteran exhibited marked objective 
evidence of painful motion, spasm, weakness and tenderness, 
and that he was diagnosed with DJD of the lumbosacral spine 
with loss of function due to pain.  The assignment of a 40 
percent rating for the veteran's service-connected spinal 
disability contemplates such functional loss, however.  As 
such, a rating in excess of 40 percent is not warranted under 
38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set 
forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was given section 5103(a) notice in an August 
2003 letter that advised him of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  The veteran was instructed to give VA any pertinent 
evidence in his possession in a December 2004 statement of 
the case (SOC).  It is acknowledged that the section 5103(a) 
notice was provided to the veteran after the issuance of the 
rating decision that is the subject of appeal.  In this case, 
however, the issue concerning the initial evaluation of the 
veteran's service-connected lumbosacral spine disability was 
raised in a NOD, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  Although the 
veteran has not been provided notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, there is no prejudice in proceeding with the 
issuance of a final decision as his claim for service 
connection was substantiated decades ago, he has not 
disagreed with the effective date of the award, and he was 
subsequently given notice and an opportunity to provide 
information, evidence and argument concerning a higher 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA and private treatment records have 
been obtained and the veteran was afforded several VA 
examinations in connection with his claim.  The RO also 
attempted to obtain records from the Social Security 
Administration (SSA) as instructed in the July 2003 remand, 
but was informed by SSA that the veteran did not file for 
disability benefits.  See August 2003 fax.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  In fact, the veteran indicated 
that he has no further evidence to submit.  See September 
2005 hearing transcript.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 40 percent for 
lumbosacral spine disability is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


